EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement drawings were received on 6/16/2022.  These drawings are acceptable.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Alexander Pourshalchi on 8/24/2022.

The claims have been amended as follows: 
1. 	A nondestructive fluid sensing system that measures fluid properties with a multitude of sensors, and an electronic data capture system that is capable of digitizing signals from said sensors; the nondestructive fluid sensing system comprising: 
a. a glass funnel including a glass sensing region; 
b. a surface enhanced Raman spectroscopy system including a light emitter, a plasmonic enhanced surface and a spectrometer to measure the frequencies of light scattered from a sample fluid in proximity to said plasmonic enhanced surface; 
c. a conductivity sensor that measures signal losses from the said sample fluid in a resonant electromagnetic oscillator circuit, wherein said conductivity sensor comprises a wire wound conductor circulating a paramagnetic toroid; 
d. a color sensor, consisting of a plurality of LED's and a photodiode, each LED having a different center frequency, wherein, an optical path of each LED transects the fluid path in said glass sensing region, and the light transmission through said glass sensing region is captured by said photodiode[[,]]; 
e. a light scattering sensor, consisting of a laser diode indirectly coupled to a photodiode through the glass sensing region, 
f. wherein the surface enhanced Raman spectroscopy system, the conductivity sensor, color sensor, and the light scattering sensor are oriented around the glass sensing region; and
 g. an electronic data capture system comprising of a circuit that digitizes the signals from the surface enhanced Raman spectroscopy system, the conductivity sensor, color sensor, and the light scattering sensor.

2.	A nondestructive fluid sensing system comprising: 
a. a glass funnel with a sensing region; said sensing region has metallic nanoparticles or other plasmonic structures embedded in [[the]]a stem of the glass funnel, for the purpose of enhancing a Raman scattering signal; 
b. wherein the said sensing region of [[a]]the glass funnel is situated between a light emitter and an optical spectrometer; the said light emitter and said optical spectrometer are configured to interrogate fluid samples flowing through the said glass funnel; 
c. wherein said glass funnel, is configured to accept a sample fluid; said sample fluid is transported and confined into said sensing region and into a fluid control mechanism; 
d. wherein said glass funnel is situated inside of a mechanical structure, and said mechanical structure contains light blocking panels to protect the sensing region from stray light; said mechanical structure contains an electronic data capture system that is configured to digitize 

5.	[[A]]The nondestructive fluid sensing system, as described in claim 1, further comprising of: 
a robotic fluid control subsystem; said robotic fluid control subsystem is configured to selectively operate in one of two states, fluid storage or fluid ejection, by the means of a servo mechanism; said servo mechanism is configured to receive an electronic signal, from an electronic circuit, to control [[the]]a flow path of a sample fluid; 
wherein surfaces of the flow path are coated with a hydrophobic coating to prevent said sample fluid from adhering to any surface along the flow path; 
the subsystem further comprising:
a. a fluid sample input port; 
b. a fluid reservoir; 
c. a fluid peristaltic pump; 
d. a fluidic circuit interconnected through a tubing subsystem; and 
e. a servo mechanism, configured by an electronic signal, and said servo mechanism has a surface that can control and direct the fluid flow path, between fluid storage and fluid ejection.
The above changes have been made to correct minor formatting errors as well as to remove the term microcircuit since support for this term could not be found in the specification as originally filed. 

Additionally, the attached specification has been amended to incorporate the changes Applicant intended to make with his submission of 6/16/2022. This submission was not compliant with proper amendment format. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                                                                                                                                                                                                      August 26, 2022